       Case 4:14-cv-00595-AW-MAF Document 63 Filed 01/19/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF FLORIDA
                             CASE NO.: 4:14-cv-595-AW/MAF

PAUL NERWINSKI and MARSHA RICH,
Individually and on behalf of a class of all
persons and entities similarly situated,

       Plaintiffs,
v.

ACURIAN, INC., a Pennsylvania corporation,

      Defendant.
______________________________________/

               DEFENDANT’S NOTICE OF STATUS UPDATE TO COURT

       Defendant, Acurian, Inc. by and through undersigned counsel, hereby files this Status

Update as it relates to Defendant’s Petition for Declaratory Ruling with the Federal

Communication Commission (“FCC”).

       Please see attached Declaratory Ruling in Case No. DA 21-69, CG, Docket No. 02-278,

adopted and released January 15, 2021, Granting the Petition for Declaratory Ruling filed by

Acurian, Inc., on February 5, 2014, attached hereto as Exhibit 1.

                                                    Respectfully submitted,

                                                     /s/ S. Jonathan Vine
                                                    S. Jonathan Vine, Trial Counsel
                                                    Florida Bar No.: 10966
                                                    Attorney for Defendant Acurian, Inc.
                                                    Cole, Scott & Kissane, P.A.
                                                    222 Lakeview Avenue, Suite 120
                                                    West Palm Beach, FL 33401
                                                    Tel.: 561/383-9200
                                                    Fax: 561/683-8977
                                                    jonathan.vine@csklegal.com
      Case 4:14-cv-00595-AW-MAF Document 63 Filed 01/19/21 Page 2 of 2




                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 19th day of January 2021, I electronically filed the
foregoing with the Clerk of Court by using the CM/ECF system. I further certify that a true and
correct copy of the foregoing has been furnished to all parties in the manner specified on the
Service List.
                                                    /s/ S. Jonathan Vine
                                                  S. Jonathan Vine, Esq.
                                                  Florida Bar No.: 10966
                                                  Attorney for Defendant Acurian, Inc.
                                                  Cole, Scott & Kissane, P.A.
                                                  222 Lakeview Avenue, Suite 120
                                                  West Palm Beach, FL
                                                  Tel: 561/383-9200
                                                  Fax: 561/683-8977
                                                  jonathan.vine@csklegal.com
Timothy Howard, J.D., Ph.D.
HOWARD & ASSOCIATES, P.A.
2120 Killarney Way, Suite 125
Tallahassee, FL 32309
Telephone: (850) 298-4455
Fax: (850) 216-2537
tim@howardjustice.com
president@cguglobal.net

Edward A. Broderick, Esq.
Anthony Paronich, Esq.
Broderick Law, P.C.
125 Summer Street, Suite 1030
Boston, MA 02110
Telephone: (617) 738-7080
ted@broderick-law.com
mmccue@massattorneys.net
anthony@broderick-law.com
Subject to Pro Hac Vice

Matthew P. McCue, Esq.
The Law Office of Matthew P. McCue
1 South Avenue, Suite 3
Natick, MA 01760
Telephone: (508) 655-1415
Facsimile: (508) 319-3077
mmccue@massattorneys.net
Subject to Pro Hac Vice
